ORDER
On consideration of the petition for rehearing filed by the appellee, Donald N. Horina, the judges on the panel have voted to deny rehearing. Therefore, the petition is DENIED.
In our August 7, 2008 opinion in this case, we reversed the district court’s judgment awarding compensatory damages in Horina’s favor and remanded the case. Both parties agreed that if we reversed only the judgment awarding compensatory damages, the total amount awarded to Ho-rina for attorneys’ fees and costs should be reduced by the amount incurred in connection with the trial on the issue of those compensatory damages. We therefore ordered that the amount of damages awarded, $62,702.02, should be reduced by $19,080.00, resulting in a total amount due to Horina of $43,622.02.
Following our decision, Horina noted a miscalculation of the attorneys’ fees and the ultimate award. The amount of fees and costs attributable to the bench trial on the issue of compensatory damages was $10,012.50, not $19,080.00. Therefore, the award of $62,702.02 should have been reduced by $10,012.50, to result in a final award to Horina of $52,689.52. Granite City also acknowledges the error in the original calculation and agrees that the appropriate award should be $52,689.52.
The slip opinion issued in the above-entitled cause on August 7, 2008, is therefore AMENDED as follows:
Page 2, line 10, delete “$43,622.02” and replace with “$52,689.52”;
Page 24, under “C.”, line 9, delete “$19,-080.00” and replace with “$10,012.50”; delete “$43,622.02” and replace with “$52,689.52”; and
Page 25, line 5, delete “$43,622.02” and replace with “$52,689.52”.